Citation Nr: 0209679	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the calculated amount of $5,512, including 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

In March 1992, the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas Regional Office (RO) informed the 
veteran in writing of an overpayment of VA Section 306 
pension benefits to him in the amount of $5,512.  The veteran 
has appealed this and has requested a waiver of recovery of 
the overpayment.  This appeal additionally arises from a May 
1992 decision of the VA North Little Rock, Arkansas RO's 
Committee on Waivers and Compromises that denied the 
veteran's request for waiver of recovery of the overpayment 
of VA Section 306 pension benefits in the amount of $5,512. 

Pursuant to the veteran's request, hearings have been held at 
the RO before a local hearing officer in October 1991, 
September 1992, and January 1993, and a hearing was held at 
the RO in July 1997 before the undersigned, who is a Member 
of the Board rendering the final determination in this claim 
and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2001).  Transcripts of the hearings are in the file.

This case was remanded in February 1996 and in April 2000 for 
further development.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In August 1979, the veteran was awarded Section 306 
pension benefits effective November 1978; thereafter, he was 
informed that that his award was based on his family income, 
that he was to report his and his spouse's income, and there 
were penalties for receiving benefits to which he was not 
entitled.

3.  The veteran submitted a Section 306 Eligibility 
Verification Report in October 1989 and October 1990, 
reporting his and his spouse's income.

4.  In 1991, the RO learned that the veteran and his spouse 
were in receipt of income in excess of $18,000, for the year 
1989, which had not been reported.

5.  In March 1992 the RO terminated the veteran's pension 
benefits effective January 1, 1990, creating an overpayment 
in the amount of $5,512. 

6.  The evidence establishes that there was a failure to 
accurately report income for the purpose of receipt of 
section 306 pension benefits to which the veteran was not 
entitled, and which resulted in an overpayment in the 
calculated amount of $5,512.


CONCLUSIONS OF LAW

1.  An overpayment in the amount of $5,512 was properly 
created.  38 U.S.C.A. §§ 1521, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.26, 3.252, 3.262, 3.660, 3.960 (2001).

2.  Waiver of recovery of an overpayment of Section 306 death 
pension benefits in the amount of $5,512 is precluded by a 
finding of bad faith on the part of the veteran.  38 U.S.C.A. 
§§ 5103A, 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the veteran's appeal.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard 
there has been notice as to information needed, an audit has 
been provided, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  This law is cited only to the extent that it 
may apply to the issue under consideration.  The essential 
point is that all pertinent evidence has been obtained for 
consideration.

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to support 
the veteran's position.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and letters sent to the veteran 
informed him of the information and evidence needed in this 
case and complied with the VA's notification requirements.  
There is no evidence that there are additional records that 
should or could be obtained, nor is there evidence that other 
development is necessary.  38 U.S.C.A. § 5103A.  Again, to 
the extent these provisions are for application, all 
pertinent documents and information has been obtained.

The veteran was initially granted Section 306 pension 
benefits in August 1979, effective in November 1978, in the 
amount of $212 a month.  The veteran was receiving additional 
benefits for his spouse.  Beginning in October 1985 and in 
October 1986, October 1987, October 1988, October 1989, and 
October 1990, are Section 306 Eligibility Verification 
Reports received from the veteran, for which the veteran 
reported income for the years covered in the Report.  The 
notice in the Report includes that the veteran was to report 
all of his income and net worth for himself and his spouse.  
The veteran was also informed that his payments were directly 
related to income and dependency information he reported and 
that a change in benefits may be required in the event of 
income and dependency changes.  He was additionally informed 
that there were penalties for the fraudulent acceptance of 
any payment to which he was not entitled.  The forms provide 
specifically for the reporting of interest income.

In the October 1990 report, covering the years 1990 and 1991, 
the veteran reported his income as $271 from Social Security 
and his spouse's income as $150 from Social Security.  He 
reported that his spouse would receive $300 each year in 
annual interest and dividends.  He reported that his net 
worth was $500 and that his spouse's net worth was $1,000 in 
cash, bank accounts, etc, and $20,000 in real property.  
Other sections regarding income were filled in with "none" 
for both himself and his spouse.

In August 1991, statements of income for the tax year 1989, 
for the veteran and his spouse, were sent to them 
respectively indicating that their income exceeded that 
reported to VA.  They were asked to review the report and 
return it.  In a statement, the veteran stated that the 
report amount for him was correct, but that he must have 
overlooked it as his spouse did the book work.  He 
additionally stated that he did not know what his spouse made 
annually and did not get any of her income.  He lived on only 
what he made from Social Security and VA pension.  The 
veteran's spouse reported that the income shown in the 
statement was correct but that the veteran did not get any of 
the money to live on and had to live on his Social Security 
and VA pension.  The statements show the spouse's income was 
$18,027 and the veteran's income was $390.

In August 1991, the RO sent the veteran a letter informing 
him that based on income verification match sheets, his 
pension was proposed to be terminated as he and his spouse 
had income that exceeded the pension income limits 
established by law.  The termination was proposed to be 
January 1, 1992.  In December 1991, an additional letter was 
sent to the veteran indicated that the proposed date for 
termination of benefits was January 1, 1990 and that 1992 
date was in error.  In both letters, the veteran was advised 
the termination would not be made for 60 days in order for 
the veteran to submit evidence showing that the adjustment 
should not be made, and that if he continued to accept 
payment at the current rate for the next 60 days, he would 
have to repay all or part of those benefits.

In a Hearing Officer decision in October 1991, the unearned 
income received by the veteran's spouse was considered family 
income and countable for pension purposes, even thought it 
was reported as unavailable for the veteran for living 
expenses.

Later in December 1991, the veteran was sent an award letter 
for pension benefits, indicating that his pension was being 
continued at the rate of $212.  He was informed to notify the 
VA immediately if there was any change in his income or net 
work and of any changes in marital status or the number of 
his dependents.

In March 1992, the RO indicated that the veteran's benefits 
were terminated effective January 1, 1990, which would result 
in an overpayment of benefits.  In a separate document from 
the RO in March 1992, it was indicated that the overpayment 
amount was $5,512.

In a May 1992 decision from the Committee on Waivers and 
Compromises, the veteran's request for a waiver of 
overpayment was denied and that there was evidence that the 
veteran exercised bad faith by not reporting the income of 
$18,000 a year that he was receiving, which was a statutory 
bar to waiver. 

A December 2001 VA audit report to the veteran regarding the 
debt shows that from January 1, 1990 to February 1, 1992, the 
veteran received a benefit of $212 a month, which was an 
overpayment and created a total overpayment of $5,512.

At the hearings in this appeal and in his statements, the 
veteran has contended that his wife does the bookkeeping, and 
does not give him any money.  He does not know how much money 
she has or what she does with it.  He reports that they live 
on a farm, which he worked on until he retired in 1986 and 
now the work is done by others and they get 25 percent of the 
profit.  He reported that they provide some upkeep for the 
farm and in 1990 purchased $50,000 of farm equipment.  His 
spouse would get all the income and pay the bills, and would 
do the tax returns.  He has reported that his spouse put the 
property and other monies in a trust.


Proper Creation of Overpayment

The rate of Section 306 Disability Pension to which a veteran 
with a dependent spouse was entitled on December 31, 1978, 
could be continued if his countable income for 1990 was 
$10,909 or less, if his countable income for 1991 was $11,313 
or less, and if his countable income for 1992 was $11,653 or 
less.  See 38 C.F.R. § 3.26; VA Manual M 21-1, Part I, 
Appendix B, Change 4, April 19, 1991, Change 9, April 21, 
1992, Change 12, February 18, 1993.

In determining annual income for purposes of Section 306 
Disability Pension payments of any kind or from any source 
are counted as income unless specifically excluded, and 
income is counted for the calendar year in which it is 
received.  38 C.F.R. §§ 3.252, 3.260 (2001).

Where Section 306 Disability Pension is payable to a veteran 
who is living with a spouse, part of the spouse's income is 
excluded from countable income; in this case, the spousal 
income exclusion for 1990 was $2,587, for 1991 was $2,683, 
and for 1992 was $2,764.  See 38 C.F.R. § 3.262; VA Manual M 
21-1, Part I, Change 12, Appendix B, February 18, 1993.

The RO had calculated that the veteran's countable family 
income for the time period in question had exceeded the 
maximum allowable countable income.  Accordingly, pension 
benefits were terminated, effective January 1, 1990.  It is 
noted that there was some administrative confusion as to 
notices to the veteran regarding the termination as the 
veteran was notified of the proposal to terminate benefits in 
August 1991 and December 1991 and subsequently informed that 
his pension was continued later in December 1991.  However, 
the veteran was on enough notice that his income had been 
reported incorrectly and that he might not have been eligible 
for benefits prior to the termination action in March 1992, 
therefore, the different notices were not a detriment to the 
veteran.

Section 306 pension must be terminated if the pensioner's 
income exceeds the maximum countable income.  38 C.F.R. 
3.960(b)(4) (2001).  The effective date of a discontinuance 
of an award of section 306 pension, based on an unanticipated 
increase in income, shall be made effective the end of the 
year in which the increase occurred.  38 C.F.R. § 3.660(a)(2) 
(2001).  Thus, since the veteran's countable income for 1989 
was in excess of the maximum allowed by law, Section 306 
pension benefits were appropriately terminated January 1, 
1990, and the overpayment was properly created.

Waiver

Recovery of an overpayment may not be waived if there is an 
indication of fraud, misrepresentation, or bad faith on the 
part of a beneficiary, or other party in interest, in the 
creation of the overpayment.  38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.965(b) (2001).  As 
noted above, the RO denied the veteran's claim on the basis 
of bad faith.  Waiver of recovery of an overpayment is 
precluded by statute if bad faith is involved in the creation 
of the overpayment.  "Bad faith" is defined by regulation as:

. . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.

38 C.F.R. § 1.965(b)(2) (2001).

The Board finds that the veteran's failure to report his and 
his wife's unearned income constituted bad faith, 
particularly in light of the continued failure to report this 
income on the Eligibility Verification Reports.  Thus, the 
Reports clearly misstated facts regarding income amounts, 
which resulted in unfair advantage to the veteran, in that he 
received benefits to which he was not entitled; he knew or 
should have known of the likely consequences; and it resulted 
in a loss to the government in the amount of the excessive 
benefits.  

The evidence on the issue of bad faith is not so evenly 
balanced as to create a reasonable doubt.  While the veteran 
contends that he is kept uninformed of his spouse's income 
and does not live off of this income, he has reported at the 
hearings on appeal that his spouse pays the bills and upkeep 
on the farm, including purchasing $50,000 in equipment.  
Therefore, he has been given a benefit from this income.  
Further, the law provides that the separate income for a 
spouse is considered as part of the veteran's income, despite 
how the veteran describes his family situation.  38 C.F.R. 
§ 3.252(b).  Thus, while the veteran has pleaded that he did 
not know of the interest income, he signed a form for the 
time in question, for government benefits, that was not 
accurate.  The law has no provision for an exception in cases 
such as this.  In receiving the benefits sought, there is a 
duty to accurately report information sought.  He violated 
that duty by not seeking information from his spouse.  The 
fact that they do not routinely exchange income and expenses 
information does not provide a basis to excuse this debt.

Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c) (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 1.962, 1.965 (2001).  Hence, the principles of equity and 
good conscience, such as financial hardship, or the veteran's 
current poor health, are not for application.


ORDER

The appeal is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

